Citation Nr: 0804665	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for Lyme disease.

4.  Entitlement to service connection for fibrocystic breast 
disease.

5.  Entitlement to service connection for a left knee 
disability

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Thomas Reed, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1974, and from August 1985 to January 1990.  She also had 
service in the US Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2007 Order, the Court 
endorsed a January 2007 joint motion for remand, vacated the 
portion of the July 2005 Board decision that denied the 
claims for service connection for fibromyalgia, hepatitis C 
and Lyme disease, and remanded these matters for compliance 
with the instructions in the joint motion.  Claims for 
service connection for stomach or uterine fibroid tumors and 
residuals of peptic ulcer disease and a hiatal hernia were 
also denied in the July 2005 Board decision; these appeals 
were dismissed by the Court and are no longer on appeal.  

Additionally, by a July 2005 decision, the Board remanded 
claims of service connection for fibrocystic breast disease, 
a left knee disability, a low back disability, and PTSD. 

In June 2005, the Board granted a motion to advance the case 
on the docket due to financial hardship.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2007).

A personal hearing was held before an RO hearing officer in 
February 2002.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in November 2004.  Transcripts 
of each have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board received evidence directly from the veteran's 
representative in January 2008.  Any pertinent evidence 
accepted directly at the Board must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant.  See 38 C.F.R. § 
20.1304(c) (2007).  The representative had submitted an 
October 2007 letter stating that the veteran expressly did 
not wish to waive initial RO consideration.  As such, the 
file needs to be returned to the RO for initial 
consideration.  See id.  

In addition, the veteran should be afforded VA compensation 
examinations to determine whether there is an etiological 
relationship between any fibromyalgia, hepatitis C and Lyme 
disease and service.

In addition, with respect to the claims for service 
connection for fibrocystic breast disease, a left knee 
disability, a low back disability and PTSD, the AMC should 
ensure that the dictates of the July 2005 remand were 
followed.  As the case currently stands, it is unclear as to 
whether the requested development was completed.  (The claims 
file includes a "work copy" of the Board's July 2005 remand 
which includes hand written notations to some not all of the 
directives, apparently indicating the date of completion.)

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examinations to assess the 
current nature and etiology of any 
fibroymalgia, hepatitis C and Lyme 
disease.  Provide the claims folder to the 
examiner.  The examiner should discuss the 
veteran's reported in-service duties (i.e. 
exposure to needles in service) and a 
September 1985 sick slip which shows that 
she was bitten by a tick.  The examiner 
should discuss whether it is at least as 
likely as not that any fibromyalgia, 
hepatitis C, and/or Lyme disease was 
caused by or aggravated by the veteran's 
active service or any aspect thereof (such 
as alleged duties).

2.  With specific respect to the claims of 
service connection for fibrocystic breast 
disease, a left knee disability, a low 
back disability and PTSD, the AMC should 
ensure that the Board's July 2005 remand 
directives were followed and that the 
claims are properly readjudicated.  

3.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

